 


110 HRES 1323 EH: Commending the Arizona State University softball team for their victory in the 2008 Women’s College World Series.
U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1323 
In the House of Representatives, U. S.,

July 15, 2008
 
RESOLUTION 
Commending the Arizona State University softball team for their victory in the 2008 Women’s College World Series. 
 
 
Whereas, on June 3, 2008, the Arizona State University Sun Devils won the 2008 NCAA Women’s College World Series with a resounding 11 to 0 defeat over the Texas A&M Aggies; 
Whereas this win marked the first national title for Arizona State University in softball; 
Whereas the Arizona State University Sun Devils set a record for the highest margin of victory during a championship game in the NCAA Women’s College World Series history; 
Whereas the Arizona State University women’s softball team won an impressive 66 games this season and went 56 to 5 during the season and went 10 for 10 in the post season under the leadership of Coach Clint Myers; 
Whereas super slugger Kaitlin Cochran set a new, NCAA single-season record by drawing 29 intentional walks; 
Whereas pitcher Katie Burkhart earned Most Valuable Player honors in the Women’s College World Series with 53 strikeouts and a perfect record of 5 wins to 0 losses; 
Whereas the Arizona State University coaching staff, comprised of Head Coach Clint Meyers and Assistant Coaches Kirsten Voak and Robert Wager, was named the NFCA’s NCAA Division I National Coaching Staff of the Year; 
Whereas 6 players, were named to the Louisville Slugger/NFCA All-Pacific Region Team; 
Whereas 5 of those 6 players, Katie Burkhart, Mindy Cowles, Krista Donnenwirth, Kaitlin Cochran, and Jackie Vasquez, advanced to earn Louisville Slugger/NFCA All-America honors; 
Whereas the Arizona State University softball team earned the enthusiastic support of students, faculty, alumni, and Sun Devils fans across the country during their national championship season; and 
Whereas the Arizona State University softball team is an inspiration to student athletes in Arizona and across the United States: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)commends the Arizona State University softball team for their victory in the 2008 Women’s College World Series; 
(2)recognizes the achievements of the players, coaches, students, and staff whose hard work and dedication helped the Arizona State University Sun Devils win the championship; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to Arizona State University President Michael Crow, softball Coach Clint Myers, and Athletic Director Lisa Love for appropriate display. 
 
Lorraine C. Miller,Clerk.
